UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
__________________________________________

In re:

    ROCHESTER DRUG CO-OPERATIVE, INC.,1                                     Case No. 20-20230
                                                                            Chapter 11 Case
                              Debtor.
__________________________________________


                       NOTICE OF EFFECTIVE DATE OF CHAPTER 11 PLAN


TO: ALL CREDITORS AND PARTIES IN INTEREST:

           PLEASE TAKE NOTICE, that the Effective Date of the Debtor’s Second Amended

Chapter 11 Plan of Liquidation Dated January 15, 2021, which was confirmed by Decision and

Order of the United States Bankruptcy Court for the Western District of New York (Rochester

Division) on February 26, 2021, occurred on March 19, 2021 (the “Effective Date”). After the

Effective Date, all inquiries concerning this case should be directed to the Liquidating Trustee,

Advisory Trust Group, LLC (Bob Michaelson or Brad Boe). Mr. Michaelson may be contacted

by email or telephone at bob.michaelson@advisorytgllc.com and (646-453-7853), and Mr. Boe

may be contacted at brad.boe@advisorytgllc.com and (303-898-8137).


Dated: March 22, 2021                                              BOND, SCHOENECK & KING, PLLC
       Syracuse, New York
                                                         By:              /s/ Camille W. Hill
                                                                   Stephen A. Donato, Esq., of counsel
                                                                   Camille W. Hill, Esq., of counsel
                                                                   Attorneys for the Debtor
                                                                   Office and Post Office Address:
                                                                   One Lincoln Center
                                                                   Syracuse, New York 13202
                                                                   Tel: (315) 218-8000
                                                                   Email: sdonato@bsk.com
                                                                          chill@bsk.com


1
    The last four digits of the Debtor’s federal tax identification number are 9574.

12181476.1
     Case 2-20-20230-PRW, Doc 1305, Filed 03/22/21, Entered 03/22/21 14:52:25,
                       Description: Main Document , Page 1 of 1
